DETAILED ACTION
This action is responsive to the response filed on 05/23/2022. Claims 1-20 are pending in the case. Claims 1, 9 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to Claims 1, 2, 5, 6, 8, 9, 10, 13, 14, 16 and 17 set forth in the previous Office Action. Therefore, the corresponding objections are withdrawn.

Claim Interpretation
Claims 5, 7 and 9-15 use the terms “complex input string” and “simple input string”. ¶ [0020] of the specification as filed recites, “A “simple input string” is an input string that contains only numeric characters, or is otherwise indicative of numeric characters” and “A “complex input string” contains at least one character that is not numeric”. For definiteness, the claim terms are viewed in light of the definitions provided in the specification as filed.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:

Claims 5 and 9 recites, “by the processor”, e.g. lines 3 and 6 of Claim 5 and line 21 of Claim 9. For consistency with the preceding limitations, Examiner suggests amending the limitations to recite, “by the at least one processor”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Claim 1 recites: 
A computerized method for checking an input string received into a tax return preparation program with directly integrated expectation checking functionality, the method comprising the following steps:
displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value;
determining a range expectation of the input field for the at least one expected value based on at least one of  user tax information associated with a user, or responses to other input fields of the electronic form by the user; 
receiving, from the user through an input structure of the user interface of the tax return preparation program, the input string in the input field including at least one character indicative of an input value associated with the input string;
identifying, by at least one processor, a time period for the input string based at least in part on the range expectation and the input value;
determining, by the at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value;
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value; and
displaying, within the user interface of the tax return preparation program, the input string.

The limitations of “determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user”, “identifying… a time period for the input string based at least in part on the range expectation and the input value,” and “determining… if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value” are mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that may be performed by pen and paper.

The limitations of “checking an input string received into a tax return preparation program” and “an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value” are certain methods of organizing human activity of fundamental economic principles or practices with rules that are applied for the mental processes in the above “determining” steps.

This judicial exception is not integrated into a practical application because:
The limitations of “A computerized method”, “a user interface of the tax return preparation program”, “an input structure of the user interface of the tax return preparation program” and “at least one processor” are merely limitations that amount no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea;
the limitations of “directly integrated expectation checking functionality” and “displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising,” amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application;
the limitation of “receiving, from the user…, the input string in the input field including at least one character indicative of an input value associated with the input string” is merely data gathering that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim in that, in order for data to be analyzed, and to draw conclusions from such analysis, certain data must first be collected or provided. In this case, receiving the input string in the input field including at least one character indicative of an input value associated with the input string is a necessary data gathering step for the use of the recited judicial exception. Mere data gathering cannot make an otherwise non-statutory claim statutory;
the limitation of “presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value” is a contingent limitation in the method that need not occur if the input string does meet the range expectation, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting, to the user, in response to determining that the input string does not meet the range expectation associated with the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation associated with the at least one expected value is an outputting step that is conditional upon the string meeting the range expectation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory; and
the limitation of “displaying, within the user interface of the tax return preparation program, the input string” is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, displaying the input string is an outputting step with insignificant computer implementation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claims 2-8 are dependents of Claim 1 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 1; therefore they are rejected for the same reasons as above.

Furthermore, Claim 2 recites “presenting to the user a rejection of the input string if the input string does not meet the range expectation for the at least one expected value; and requesting the user edit the input string to overcome the rejection”.
The limitation of “presenting to the user a rejection of the input string if the input string does not meet the range expectation for the at least one expected value” is a contingent limitation in the method that need not occur if the input string does meet the range expectation, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting to the user a rejection of the input string if the input string does not meet the range expectation for the at least one expected value is an outputting step that is conditional upon the string meeting the range expectation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.
The limitation of “requesting the user edit the input string to overcome the rejection” furthers the abstract idea of the mental process/organizing human activity by, dependent upon the contingency, requesting the user edit the input string to overcome the rejection, as it merely requesting further data gathering that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim in that, in order for data to be analyzed, and to draw conclusions from such analysis, certain data must first be collected or provided. In this case, requesting the user edit the input string to overcome the rejection is repeated, necessary data gathering step for the use of the recited judicial exception. Mere data gathering cannot make an otherwise non-statutory claim statutory.
The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 3 recites “storing the input string in an input string data store”. This limitation is merely storing information in memory which is insignificant extra-solution activity that is well known in the art, e.g. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 4 recites “utilizing the input string for a future calculation associated with a second subsequent input field”. This limitation adds an additional abstract idea of a mathematical concept of mathematical calculations. This abstract idea of a mathematical operation of utilizing the input string for a future calculation associated with a second subsequent input field is also a mental process that may be performed by pen and paper.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 5 recites:
“wherein the input string is a complex input string the computerized method further comprising the following steps:
identifying, by the processor, an at least one operator of the input string indicative of a mathematical operation and an at least first sub-string of the input string and second sub-string of the input string;
calculating, by the processor, a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, wherein the calculated value is associated with a simple input string; and
displaying, within the user interface of the tax return preparation program, the simple input string and an indication of the time period.”

The limitations of “wherein the input string is a complex input string… identifying… an at least one operator of the input string indicative of a mathematical operation and an at least first sub-string of the input string and second sub-string of the input string” and “calculating…  a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, wherein the calculated value is associated with a simple input string” are an abstract idea of mathematical concepts including mathematical calculations .

The limitations of “by the processor” or “the user interface of the tax return preparation program” are merely limitations that amount no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The limitation of “displaying, within the user interface of the tax return preparation program, the simple input string and an indication of the time period” is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, displaying the simple input string is an outputting step with insignificant computer implementation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 6 recites: 
“wherein the input field has an associated operator expectation including an at least one expected operator the computerized method further comprising the following steps:
comparing the at least one operator of the input string with the at least one expected operator of the associated operator expectation to determine if the expected operator is present in the input string; and
if the expected operator is not present in the input string, presenting a confirmation request indicative of a discrepancy of the operator of the input string with the operator expectation for the at least one expected operator.”

The limitations of “comparing the at least one operator of the input string with the at least one expected operator of the associated operator expectation to determine if the expected operator is present in the input string” and “wherein the input field has an associated operator expectation including an at least one expected operator” is a mental process including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that may be performed by pen and paper.
The limitation of “wherein the input field has an associated operator expectation including an at least one expected operator” is a certain method of organizing human activity of fundamental economic principles or practices of a rule that is applied for the mental process in the above “comparing… to determine” step.

The additional limitation of “if the expected operator is not present in the input string, presenting a confirmation request indicative of a discrepancy of the operator of the input string with the operator expectation for the at least one expected operator” is a contingent limitation in the method that need not occur if the expected operator is present in the input string, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting a confirmation request indicative of a discrepancy of the operator of the input string with the operator expectation for the at least one expected operator, if the expected operator is not present in the input string, is an outputting step that is conditional upon the expected operating being present in the input string for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 7 recites: 
“determining, by the at least one processor, if the simple input string meets the range expectation for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value; and
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value.”
The limitations of “determining… if the simple input string meets the range expectation for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value” is a mental process including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that may be performed by pen and paper.

The limitations of “by the at least one processor” and “within the user interface of the tax return preparation program” are merely limitations that amount no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The additional limitation of “presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value” is a contingent limitation in the method that need not occur if the simple input string does meet the range expectation, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value, is an outputting step that is conditional upon the simple input string meeting the range expectation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 8 recites, “wherein the input field is a first input field, the computerized method further comprising: updating an expected value of an expectation identification of a second input field based on the input string.”

The limitations of “updating an expected value of an expectation identification of a second input field based on the input string” is insignificant post-solution activity of updating an expected value of an expectation identification of a second input field based on the input string that would allow for repeated calculations and mental processes to further the abstract ideas set forth above. The limitation is recited at a high-level of generality with no instructions as to how to implement the step. The limitation would merely result in an updated rule that would be incorporated into further certain methods of organizing human activity of fundamental economic principles or practices of a rule that is applied for the mental processes and mathematical concepts above.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 9 recites:
“A computerized method for simplifying and checking a complex input string received into a tax return preparation program with directly integrated expectation checking functionality, the method comprising:
displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value
determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user;
receiving, from the user through an input structure of the user interface of the tax return preparation program, the complex input string in the input field;
identifying, by at least one processor, an at least one operator in the complex input string indicative of a mathematical operation;
identifying, by the processor, a first sub-string and a second sub-string in the complex input string;
identifying, by the at least one processor, a time period for one of the first sub-string or the second sub-string;
calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, wherein the calculated value is associated with a simple input string;
determining, by the at least one processor, if the simple input string meets the range expectation of the input field for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value;
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value; and
displaying, within the user interface of the tax return preparation program, the complex input string and the simple input string.”

The limitations of “identifying… an at least one operator of the complex input string indicative of a mathematical operation”,  “identifying… a first sub-string and a second sub-string in the complex input string”, identifying, by the at least one processor, a time period for one of the first sub-string or the second sub-string”, and “calculating… a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, wherein the calculated value is associated with a simple input string” are an abstract idea of mathematical concepts including mathematical calculations.

The limitations of “determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user” and “determining… if the simple input string meets the range expectation of the input field for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value” are mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that may be performed by pen and paper.

The limitations of “simplifying and checking a complex input string received into a tax return preparation program” and “an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value;” are certain methods of organizing human activity of fundamental economic principles or practices with rules that are applied for the mental process in the above “determining” step.

This judicial exception is not integrated into a practical application because:
The limitations of “A computerized method”, “directly integrated expectation checking functionality”, “a user interface of the tax return preparation program”, “an input structure of the user interface of the tax return preparation program” and “at least one processor” are merely limitations that amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea;
the limitations of “a tax return preparation program with directly integrated expectation checking functionality” and “displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising,” amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application;
the limitation of “receiving, from the user through an input structure of the user interface of the tax return preparation program, the complex input string in the input field” is merely data gathering that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim in that, in order for data to be analyzed, and to draw conclusions from such analysis, certain data must first be collected or provided. In this case, receiving the complex input string in the input field is a necessary data gathering step for the use of the recited judicial exception. Mere data gathering cannot make an otherwise non-statutory claim statutory;
the limitation of “presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation associated with the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation associated with the at least one expected value” is a contingent limitation in the method that need not occur if the input string does meet the range expectation, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting, to the user, in response to determining that the simple input string does not meet the range expectation associated with the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation associated with the at least one expected value is an outputting step that is conditional upon the string meeting the range expectation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory; and
the limitation of “displaying, within the user interface of the tax return preparation program, the complex input string and the simple input string” is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, displaying the complex input string and the simple input string is an outputting step with insignificant computer implementation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claims 10-15 are dependents of Claim 9 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 9; therefore they are rejected for the same reasons as above.

Furthermore, Claim 10 recites “presenting to the user a rejection of the simple input string if the input string does not meet the range expectation for the at least one expected value; and requesting the user edit the complex input string to overcome the rejection”.
The limitation of “presenting to the user a rejection of the simple input string if the input string does not meet the range expectation for the at least one expected value” is a contingent limitation in the method that need not occur if the input string does meet the range expectation, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting to the user a rejection of the simple input string if the input string does not meet the range expectation for the at least one expected value is an outputting step that is conditional upon the string meeting the range expectation for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.
The limitation of “requesting the user edit the complex input string to overcome the rejection” furthers the abstract idea of the mental process/organizing human activity by, dependent upon the contingency, requesting the user edit the complex input string to overcome the rejection, as it merely requesting further data gathering that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim in that, in order for data to be analyzed, and to draw conclusions from such analysis, certain data must first be collected or provided. In this case, requesting the user edit the input string to overcome the rejection is repeated, necessary data gathering step for the use of the recited judicial exception. Mere data gathering cannot make an otherwise non-statutory claim statutory.
The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 11 recites “storing the simple input string in an input string data store”. This limitation is merely storing information in memory which is insignificant extra-solution activity that is well known in the art, e.g. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 12 recites “utilizing the simple input string for a future calculation associated with a second subsequent input field”. This limitation adds an additional abstract idea of a mathematical concept of mathematical calculations. This abstract idea of a mathematical operation of utilizing the simple input string for a future calculation associated with a second subsequent input field is also a mental process that may be performed by pen and paper.

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 13 recites: 
“wherein the input field has an associated operator expectation including an at least one expected operator, the computerized method further comprising:
comparing the at least one operator of the complex input string with the at least one expected operator of the associated operator expectation to determine if the expected operator is present in the complex input string; and
if the expected operator is not present in the complex input string, presenting a confirmation request indicative of a discrepancy of the operator of the complex input string with the operator expectation for the at least one expected operator.”

The limitations of “comparing the at least one operator of the complex input string with the at least one expected operator of the associated operator expectation to determine if the expected operator is present in the complex input string” and “wherein the input field has an associated operator expectation including an at least one expected operator” is a mental process including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that may be performed by pen and paper.
The limitation of “wherein the input field has an associated operator expectation including an at least one expected operator” is a certain method of organizing human activity of fundamental economic principles or practices of a rule that is applied for the mental process in the above “comparing… to determine” step.

The additional limitation of “if the expected operator is not present in the complex input string, presenting a confirmation request indicative of a discrepancy of the operator of the complex input string with the operator expectation associated with the at least one expected operator” is a contingent limitation in the method that need not occur if the expected operator is present in the input string, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, if the expected operator is not present in the complex input string, presenting a confirmation request indicative of a discrepancy of the operator of the complex input string with the operator expectation associated with the at least one expected operator, is an outputting step that is conditional upon the expected operating being present in the input string for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory

The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 14 recites, “wherein the input field is a first input field the computerized method further comprising: updating an expected value of an expectation identification of a second input field based on the input string.”

The limitations of “updating an expected value of an expectation identification of a second input field based on the input string” is insignificant post-solution activity of updating an expected value of an expectation identification of a second input field based on the input string that would allow for repeated calculations and mental processes to further the abstract ideas set forth above. The limitation is recited at a high-level of generality with no instructions as to how to implement the step. The limitation would merely result in an updated rule that would be incorporated into further certain methods of organizing human activity of fundamental economic principles or practices of a rule that is applied for the mental processes and mathematical concepts above.
The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 15 recites:
“presenting to the user a rejection of the complex input string if an at least one character of the complex input string is neither a number nor an operator; and
requesting the user edit the complex input string to overcome the rejection.”

The limitation of “presenting to the user a rejection of the complex input string if an at least one character of the complex input string is neither a number nor an operator” is a contingent limitation in the method that need not occur if the at least one character of the complex input string is either a number or an operator, and furthermore is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim. In this case, presenting to the user a rejection of the complex input string if an at least one character of the complex input string is neither a number nor an operator is an outputting step that is conditional upon the at least one character being a number or an operator for the use of the recited judicial exception. Insignificant applications cannot make an otherwise non-statutory claim statutory.
The limitation of “requesting the user edit the complex input string to overcome the rejection” furthers the abstract idea of the mental process/organizing human activity by, dependent upon the contingency, requesting the user edit the complex input string to overcome the rejection, as it merely requesting further data gathering that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim in that, in order for data to be analyzed, and to draw conclusions from such analysis, certain data must first be collected or provided. In this case, requesting the user edit the complex input string to overcome the rejection is repeated, necessary data gathering step for the use of the recited judicial exception. Mere data gathering cannot make an otherwise non-statutory claim statutory.
The judicial exception is not integrated into a practical application because the additional limitations, when considered separately and in combination, contain generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity, as shown above.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, they amount to simply implementing the abstract idea on a computer and are a mere indication of the technological environment/field of use in which the judicial exception is performed, which invokes computers or other machinery merely as a tool to perform the judicial exception, with insignificant pre and post-solution activity.
Therefore, the claim is directed to an abstract idea and is not patent eligible.

Claim 16 is directed to a non-transitory computer readable medium having a computer program stored thereon for checking an input string received into a tax return preparation program, wherein the computer program instructs at least one processor of a computer to perform” steps that are substantially the same as Claim 1. The addition of a non-transitory computer readable medium having a computer program stored thereon are merely limitations that amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, Claim 16 is rejected under the same rationale as above with respect to Claim 1.

Claims 17-20 are dependents of Claim 16 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 16; therefore they are rejected for the same reasons as above.

Claim 17 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Claim 18 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claim 19 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claim 20 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 16-17 and are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al (US 5842180 A, cited in previous Office Action), hereinafter Khanna, in view of Payette (US 20070256004 A1, cited in previous Office Action), hereinafter Payette, Palmer et al. (20030210260 A1, newly cited), hereinafter Palmer, and Cheatham et al. (US 7912767 B1, cited in previous Office Action), hereinafter Cheatham.
Regarding Claim 1, Khanna teaches:
A computerized method for checking an input string received into a… program with directly integrated expectation checking functionality, the method comprising: (See FIG.s 1 and 5, detecting and correcting errors that a user makes when constructing a spreadsheet formula [col. 6-12])
displaying, within a user interface of the… program, an electronic form of the… program comprising an input field requesting… information, (See FIG.s 2A-4 with cells for input, and FIG. 1, display monitor 22)
wherein the input field has an associated expectation identification based upon the… information indicative of an at least one expected value (a list of proper combinations of tokens for a formula [col. 8, lines 8-40] and other appropriate error corrector rules are applied to each type of error identified in the formula [col. 9, lines 4-45])
…
receiving, from the user through an input structure of the user interface of the… program, the input string in the input field including at least one character indicative of an input value associated with the input string; (See FIG. 1 keyboard/mouse 24 and FIG. 5, the user enters data [col. 9, lines 48-62])
…
displaying, within the user interface of the… program, the input string. (See FIG.s 2A, 2B, 3A-3E and 4, The current cell in the spreadsheet is identified by a 50 thickened border around the periphery of the cell. In FIG. 2A, the current cell is identified as cell A5… When a formula is entered 55 in the current cell, the characters entered by the user are displayed both within the current cell and within the formula bar 30. [col. 5, lines 48-64] the cell displays the result of the formula. As seen in FIG. 2C, the formula entered in cell A5, displayed in the formula bar 30, 40 and the spreadsheet calculates a result for the formula. The resultant numerical value of the formula is displayed in current cell A5. [col. 6, lines 38-43])

Khanna suggests, but may not explicitly disclose:
determining a range expectation of the input field for the at least one expected value based on at least one of… static information that is pre-defined, (see Table 1 and Table 2 with ranges, e.g. Misplaced colon in range) and that many other syntax errors exist (Khanna [col. 19-21])

Khanna may not explicitly disclose:
identifying, by at least one processor, a time period for the input string based at least in part on the range expectation and the input value;
determining, by the at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by
determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value;
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value;

Payette teaches:
displaying, within a user interface of… [a] program, an electronic form of the… program comprising an input field requesting… information, (See FIG.s 1-4, Spreadsheets consist of workbooks grouping worksheets that display a grid of cells at the intersection of each row and column [0002], e.g. active cell 2, cell F4, etc.)
wherein the input field has an associated expectation identification based upon the… information indicative of an at least one expected value, (See FIG.s 1-4 with fields requesting “Interest”; arguments 5 and 6 can be any valid function [0033]) 
determining a range expectation of the input field for the at least one expected value based on at least one of … static information that is pre-defined, or responses to other input fields of the electronic form by the user; (Argument 6, "=SUM(F4:F6)" is a mathematical condition that is being tested; it is enclosed between quotation marks because it is treated as strings. The equal sign is the operand of comparison to between this argument and argument 5; it could have been >=for example. [0033] and optional arguments, 8 and 9… the contents of cell F4 must be less than 8000 in order for the condition to be true; in this example the contents of cell F4 is $7,938.94 so the condition is true. This condition is not dependent on argument 5 but optionally it could be dependent on it. [0034])
receiving, from the user through an input structure of the user interface of the… program, the input string in the input field including at least one character indicative of an input value associated with the input string; (The function's arguments 5, 6 and 7, are enclosed by parentheses. Argument 5 can be any valid function, in this example SUM(C7:E7) represents the addition of row 7 from column C to column E. It may be enclosed in quotation marks. Argument 6, "=SUM(F4:F6)" is a mathematical condition that is being tested; it is enclosed between quotation marks because it is treated as strings. The equal sign is the operand of comparison to between this argument and argument 5; it could have been >= for example. SUM(F4:F6) is the argument that can be any valid function that represent the total of the sum of column 6 from row 4 to row 6. [0033])
…
determining, by… at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value; (The result of this function is displayed in the active cell 2 as $21,678.15 because the total of the row 7' s range is equal to the total of column F's range [0033] compute any valid formula comprising any valid function with any valid argument and produce an exact result [0039], when an error is calculated an interface will appear [0040] present invention may be implemented in different environments such as handheld devices and it may be practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network [0042])
presenting, to the user, within the user interface of the… program, in response to determining that the input string does not meet the range expectation for the at least one expected value, (See FIG.s 3 and 4, The equal sign is the operand of comparison to between this argument and argument 5; it could have been >=for example. [0033], The validation results in the indication of an error 10 that is displayed in the active cell [0035] and an interface, 13, displays the message specified by argument 9 when the calculation is refreshed [0036] when an error is calculated an interface will appear [0040])
a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value; and (See FIG. 4, OK button on display 13; the error interface may contain information or mechanism to correct the error as well as hyperlinks to a help interface or to an Internet connection for example [0042])
displaying, within the user interface of the… program, the input string. (That cell's content is the result of the Xcheck function that is reproduced in the formula bar 3 [0032] The result of this function is displayed in the active cell 2 as $21,678.15 [0033])

Given that Khanna does teach the use of ranges (see Table 1 and Table 2, e.g. Misplaced colon in range) and that many other syntax errors exist (Khanna [col. 8, lines 19-21]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program with directly integrated expectation checking functionality and input field in the electronic form with an associated expectation identification based upon the information indicative of an at least one expected value of Khanna to include determining a range expectation of the input field for the at least one expected value based on at least one of static information that is pre-defined, or responses to other input fields of the electronic form by the user; determining, by at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value; presenting, to the user, within the user interface of the program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value, as taught by Payette.

One would have been motivated to make such a modification to provide for validating dynamically a spreadsheet formula with a plurality of conditions (Payette [0022])

Khanna and Payette may not explicitly disclose:
identifying, by at least one processor, a time period for the input string based at least in part on the range expectation and the input value

Palmer teaches:
identifying, by at least one processor, a time period for… [an] input string based at least in part on… [a] range expectation and… [an] input value; (user input portion 208 is illustrated as being a user input field designed to allow the user to enter a numerical number relating to a month of the year. A prompt 206 is shown as soliciting such user input [0038], user input portion 208 includes a user input (data) of "15". In accordance with certain aspects of the present invention, this user input value has been determined to represent an invalid entry since prompt 206 is requesting that the user enter a numerical identifier for a month of the year and only integers between 1 and 12 are valid entries. [0040])

Given that Khanna does teach the use of ranges (see Table 1 and Table 2, e.g. Misplaced colon in range) and that many other syntax errors exist (Khanna [col. 19-21]) and Payette teaches that Presently the Excel error checker identifies potential errors that meet seven kinds of error rules:... cells containing text dates with 2 digit years (Payette [0006], [0012]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program with directly integrated expectation checking functionality and input field in the electronic form with an associated expectation identification based upon the information indicative of an at least one expected value of Khanna, combined with Payette, to include identifying, by at least one processor, a time period for the input string based at least in part on the range expectation and the input value, as taught by Palmer.

One would have been motivated to make such a modification to provide for more user friendly error and/or guidance messages that allow for expedited user entry/re-entry of valid information without requiring manual adjustment of the focus of the GUI. (Palmer [0007])

As shown above, Khanna, Payette and Palmer teach a computerized method for checking an input string received into a program with directly integrated expectation checking functionality, the method comprising:
displaying, within a user interface of the program, an electronic form of the program comprising an input field requesting information, wherein the input field has an associated expectation identification based upon the information indicative of an at least one expected value;…
receiving, from the user through an input structure of the user interface of the program, the input string in the input field including at least one character indicative of an input value associated with the input string;…
presenting, to the user, within the user interface of the program,…
displaying, within the user interface of the program,…

However, Khanna and Payette may not explicitly disclose that the program, user interface for presenting/displaying, and information are a “tax return preparation” program and “tax-related” information, e.g.:
“A computerized method for checking an input string received into a tax return preparation program with directly integrated expectation checking, the method comprising:
displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising an input field requesting tax-related information,
wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value;…
receiving, from the user through an input structure of the user interface of the tax return preparation program, the input string in the input field…
presenting, to the user, within the user interface of the tax return preparation program…
displaying, within the user interface of the tax return preparation program,…” (emphasis added)

Cheatham teaches:
A computerized method for checking an input string received into a tax return preparation program with directly integrated expectation checking functionality, the method comprising: (See FIG. 2, Tax preparation Application 210 with User Activity Monitor 230; User activity monitor 230 is configured to monitor a user's interaction with tax application 210 to determine if the user is having difficulty. [col. 5, lines 42-46], Following are examples of activities that may be monitored by the activity monitor 230... (7) Tax due is more than average for a person with similar income. (8) The refund due is more than average for a person with similar income. [col. 6, lines 9-50]
displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising (See FIG. 4, a user is executing tax application 210 and has displayed screen 410 [col. 8, lines 20-35])
an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value; (identify, in the tax return, a value of a tax field for the user… [col. 13, lines 1-11], e.g. fields requesting information from the user's W2 form [col. 8, lines 25-26])
determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user; (identify, in the tax return, an income of the user; identify, in the tax return, a value of a tax field for the user; obtain an average value of the tax field for a plurality of users having a plurality of incomes within a predefined range of the income of the user; calculate a difference between the average value of the tax field and the value of the tax field for the user; present, … the difference exceeding a threshold difference… [col. 13, lines 1-11])
receiving, from the user through an input structure of the user interface of the tax return preparation program, the input string in the input field including at least one character indicative of an input value associated with the input string; (See FIG. 4, input information are used by the tax preparation component 220 to prepare the tax return [col. 5, lines 34-40] the user may enter financial information using an input device, such as keyboard 350, or some other input device. [col. 9, lines 41-62])
…
determining, by… at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value; presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request… and (calculate a difference between the average value of the tax field and the value of the tax field for the user; present, in response to the difference exceeding a threshold difference, an option, identifying the tax field, to the user to contact a tax preparation professional [col. 13, lines 1-12])
displaying, within the user interface of the tax return preparation program, the input string. (See FIG. 4, input information are used by the tax preparation component 220 to prepare the tax return [col. 5, lines 34-40] the user may enter financial information using an input device, such as keyboard 350, or some other input device. [col. 9, lines 41-62], in the tax return, an income of the user… in the tax return, a value of a tax field for the user [col. 13, lines 1-11])

Given that Khanna teaches that the present invention should not be construed to be limited only to use with the graphical user interface elements described herein (Khanna [col. 6, lines 20-23]), spreadsheet programs are commonly used for budgets, forecasting, and other finance-related tasks (Khanna [col. 12-19]), and ordinary users may include homeowners who use spreadsheet programs for maintaining household budgets and personal finances. Other ordinary users may include small business owners who use spreadsheets to perform tasks such as tracking inventory, costs, sales, etc. Frequently, these tasks require the use of complicated formulas in the spreadsheet program (Khanna [col. 2, lines 3-11]); and Cheatham teaches that those skilled in the art will recognize that many other activities associated with a user interacting with tax application 210 may be monitored (Cheatham [col. 6, lines 51-53]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method taught by the combination of Khanna, Payette and Palmer to a tax preparation program, for the electronic form to be of the tax return program, for the input field to be requesting tax-related information, for the associated expectation identification to be based upon the tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value; determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user, receiving, from the user through an input structure of the user interface of the tax return preparation program, the input string in the input field including at least one character indicative of an input value associated with the input string; determining, by the at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value; presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value; and displaying, within the user interface of the tax return preparation program, the input string, as taught by Cheatham. 

One would have been motivated to do so to help prepare and file tax returns (Cheatham [col. 3, lines 65-67])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Khanna may not explicitly disclose:
presenting to the user a rejection of the input string if the input string does not meet the range expectation for the at least one expected value; and requesting the user edit the input string to overcome the rejection.

Payette teaches:
presenting to the user a rejection of the input string if the input string does not meet the range expectation for the at least one expected value; and requesting the user edit the input string to overcome the rejection. (See FIG. 4, OK button on display 13; the error interface may contain information or mechanism to correct the error as well as hyperlinks to a help interface or to an Internet connection for example [0042])
Therefore, combining Khanna, Payette, Palmer and Cheatham would meet the claim limitations for the same reasons as set forth in Claim 1.

Claim 16 is directed to a non-transitory computer readable medium having a computer program stored thereon checking an input string received into a tax return preparation program, wherein the computer program instructs at least one processor of a computer to perform the steps that are substantially the same as Claim 1 is are therefore rejected under the same rationale as above in view of FIG.s 1 and 5, memory storage device 16, an application program or program module 18 and CPU 14 of Khanna.

Regarding Claim 17, the rejection of Claim 16 is incorporated.
Claim 17 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Palmer and Cheatham as applied to claims 1, 9 and 16 above, and further in view of Spencer et al. (US 5603021 A, cited in previous Office Action), hereinafter Spencer.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Khanna may not explicitly disclose:
storing the input string in an input string data store.
Spencer teaches:
storing [an] input string in an input string data store. (See FIG.s 4A-4N, A formula outline 411 is presented in the Formula Outline Pane [col. 13, lines 6-21], The value for the formula (i.e., the cell value), here the value of 124 [col. 13, lines 6-21] and The byte-code formula is stored in formula[]. The calculated result for the cell, on the other hand, is stored as value [col. 17, lines 33-39] and a FormulaNode is defined for storing a subtree of the outline [col. 17, lines 50-55])

Given that Khanna teaches that a memory storage device and that one of ordinary skill in the art would recognize that the data input into a cell is typically stored in some form, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Khanna to include storing the input string in an input string data store, as taught by Spencer.

One would have been motivated to do so because to improve the process of inputting and editing cell formulas in electronic spreadsheet systems (Spencer [col. 3, lines 22-29]) and because it allows the user to easily and correctly input argument information (Spencer col. 4, lines 17-32]).

Regarding Claim 18, the rejection of Claim 16 is incorporated.
Claim 18 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Palmer, Cheatham and Spencer and  as applied to claims 3 and 18 above, and further in view of Wisniewski (US 6460059 B1), cited in previous Office Action, hereinafter Wisniewski.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Khanna may not explicitly disclose:
utilizing the input string for a future calculation associated with a second subsequent input field.

Wisniewski teaches:
utilizing [an] input string for a future calculation associated with a second subsequent input field. (See FIG.s 4 and 5, cell f6 includes 'b6' in formula which is also used in a calculation in subsequent cell b10, and calculation of subsequent cell f11 uses the total value for cell f6)

Given that Khanna teaches the use of cell references and creating tokens for each of the elements in a formula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Khanna to include utilizing the input string for a future calculation associated with a second subsequent input field, as taught by Wisniewski.

One would have been motivated to do so to provide for correctly linking together the data in the spreadsheet with all the formulas (Wisniewski [col. 3, lines 17-33]).

Regarding Claim 19, the rejection of Claim 18 is incorporated.
Claim 19 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Palmer and Cheatham as applied to claim 1 above, and further in view of Redpath (US 5630126 A, cited in PTO-892 dated 09/30/2021).

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Khanna teaches:
wherein the input string is a complex input string (See FIG. 1 keyboard/mouse 24 and FIG. 5, the user enters data [col. 9, lines 48-62])
the computerized method further comprising: identifying, by the processor, an at least one operator of the input string indicative of a mathematical operation and (See FIG. 1, CPU 14; a token representing an operator [col. 7, line 53 - col. 8 line 40])
an at least first sub-string of the input string and second sub-string of the input string; (See FIG. 5, At step 114, the first token, i.e., the token on the bottom of the formula token stack is selected. At step 116, the token is parsed using standard spreadsheet parsing techniques. At 65 step 120, the method of the present invention determines whether a syntax error exists in the formula... the next token is selected, and the method returns to step 116 for parsing the token. If all of the tokens in the formula token stack have been parsed... [col. 9, line 63 - col. 10 line 14])
calculating, by the processor, a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string…, wherein the calculated value is associated with a simple input string; and (See FIG. 5, enter formula in cell at step 174, e.g. FIG. 2C and 3F, the formula entered and  the spreadsheet calculates a result for the formula [col. 6, lines 24-43] and [col. 7, lines 27-40])
displaying, within the user interface of the… program, the simple input string... (As seen in FIG. 2C, the formula entered in cell A5, displayed in the formula bar 30, 40 and the spreadsheet calculates a result for the formula. The resultant numerical value of the formula is displayed in current cell A5. [col. 6, lines 38-43])

Payette also teaches:
wherein the input string is a complex input string (The function's arguments 5, 6 and 7, are enclosed by parentheses. Argument 5 can be any valid function, in this example SUM(C7:E7) represents the addition of row 7 from column C to column E. It may be enclosed in quotation marks. Argument 6, "=SUM(F4:F6)" is a mathematical condition that is being tested; it is enclosed between quotation marks because it is treated as strings. The equal sign is the operand of comparison to between this argument and argument 5; it could have been >= for example. SUM(F4:F6) is the argument that can be any valid function that represent the total of the sum of column 6 from row 4 to row 6. [0033])
…
calculating, by the processor, a calculated value using at least one operator of the input string and at least [a] first sub-string of the input string and [a] second sub-string of the input string, wherein the calculated value is associated with a simple input string; and displaying, on the display of the computer, the simple input string. (The result of this function is displayed in the active cell 2 as $21,678.15 [0033])

Khanna may not explicitly disclose:
calculating, by the processor, a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, (emphasis added)
displaying, within the user interface of the tax return preparation program, the simple input string and an indication of the time period. (emphasis added).

Redpath teaches:
calculating, by… [a] processor, a calculated value using… at least one operator and… at least… [a] first sub-string of… [an] input string and… [a] second sub-string of the input string based at least in part on… [a] time period, wherein the calculated value is associated with a simple input string; and (See FIG. 8 with calculated "Payment" in the field using the "Amount of Loan" sub-string, "Annual Percentage Rate" sub-string, and "Period" sub-string, with the "Payment being a simple input string and the "period" being an identified time period, e.g. 12 months; Math parts representing the amount of the loan, the annual percentage rate, the period of the loan, and the payment are illustrated… the math parts are linked according to the formulas assigned to each math part. For example, the so user could enter a different value in the "amount of loan" math part and cause the "payment" math part to change and display its value. Because the formula of the "payment" math part is a function of the "amount of loan" math part, any change in the value of the "amount of loan" math part causes it and all math parts linked to it to instantaneously update. [Col. 8, lines 41-56])
displaying, within the user interface of… [a finance] preparation program, the simple input string and an indication of the time period. (See FIG. 8 "Payment", is displayed and a simple input string, and the "period" being an identified time period is also displayed, e.g. 12 months)

As shown above, Redpath teaches displaying, within the user interface of a finance preparation program, the simple input string and an indication of the time period, but may not explicitly disclose a “tax return preparation” program.

Cheatham teaches:
displaying, within the user interface of the tax return preparation program,… [a] simple input string... (See FIG. 4, input information are used by the tax preparation component 220 to prepare the tax return [col. 5, lines 34-40] the user may enter financial information using an input device, such as keyboard 350, or some other input device. [col. 9, lines 41-62], in the tax return, an income of the user… in the tax return, a value of a tax field for the user [col. 13, lines 1-11])
Given that Khanna teaches that the present invention should not be construed to be limited only to use with the graphical user interface elements described herein (Khanna [col. 6, lines 20-23]), spreadsheet programs are commonly used for budgets, forecasting, and other finance-related tasks (Khanna [col. 12-19]), and ordinary users may include homeowners who use spreadsheet programs for maintaining household budgets and personal finances. Other ordinary users may include small business owners who use spreadsheets to perform tasks such as tracking inventory, costs, sales, etc. Frequently, these tasks require the use of complicated formulas in the spreadsheet program (Khanna [col. 2, lines 3-11]); Cheatham teaches that those skilled in the art will recognize that many other activities associated with a user interacting with tax application 210 may be monitored (Cheatham [col. 6, lines 51-53]); and Redpath teaches that documents containing mathematical computations are also central to many business operations (Redpath [col. 1, lines 23-27]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculating, by the processor, a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string and displaying, within the user interface of the program, the simple input string, of Khanna, to include calculating, by the processor, a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, wherein the calculated value is associated with a simple input string; and displaying, within the user interface of the tax return preparation program, the simple input string and an indication of the time period, as taught by Redpath and Cheatham. 

One would have been motivated to do so to help prepare and file tax returns (Cheatham [col. 3, lines 65-67]) and for refreshing computational data linked with a document without requiring the launching of a separate software application program (Redpath [col. 2, lines 21-24])

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Khanna, as modified, teaches:
wherein the input field has an associated operator expectation including an at least one expected operator (See FIG. 5 and Table 1 [col. 8] and Table 2 [col. 9] with syntax and cell reference errors, e.g. "X" used as multiplication operator, Transposed cell reference and FIG. 4, the user has entered the formula (A)+(A) in cell A4 [col. 7, lines 41-52])
the computerized method further comprising: comparing the at least one operator of the input string with the at least one expected operator of the associated operator expectation to determine if the expected operator is present in the input string; and if the expected operator is not present in the input string, presenting a confirmation request indicative of a discrepancy of the operator of the input string with the operator expectation for the at least one expected operator. (See FIG. 5, the corrected formula is displayed to the user in a dialog box or a "give up" dialog box is displayed [col. 10, lines 34-53], e.g., FIG. 4, dialog box 70 that informs the user that the formula contains an error and allows the user to select the OK button 72 to return to the formula to manually edit it [col. 7, lines 41-52])

Regarding Claim 7, the rejection of Claim 5 is incorporated. 
Khanna may not explicitly disclose:
determining, by the at least one processor, if the simple input string meets the range expectation for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value; and
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value.

Payette teaches:
determining, by the at least one processor, if the simple input string meets the range expectation for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value; and (The result of this function is displayed in the active cell 2 as $21,678.15 because the total of the row 7' s range is equal to the total of column F's range [0033] compute any valid formula comprising any valid function with any valid argument and produce an exact result [0039], when an error is calculated an interface will appear [0040] present invention may be implemented in different environments such as handheld devices and it may be practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network [0042])
presenting, to the user, within the user interface of the… program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, (See FIG.s 3 and 4, The equal sign is the operand of comparison to between this argument and argument 5; it could have been >=for example. [0033], The validation results in the indication of an error 10 that is displayed in the active cell [0035] and an interface, 13, displays the message specified by argument 9 when the calculation is refreshed [0036] when an error is calculated an interface will appear [0040])
a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value. (See FIG. 4, OK button on display 13; the error interface may contain information or mechanism to correct the error as well as hyperlinks to a help interface or to an Internet connection for example [0042])

As shown above, Payette presenting, to the user, within the user interface of the program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value, but may not explicitly disclose that the program is a “tax return preparation” program (emphasis added).
Cheatham teaches:
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that… [a] simple input string does not meet the range expectation for the at least one expected value, a confirmation request (identify, in the tax return, an income of the user; identify, in the tax return, a value of a tax field for the user; obtain an average value of the tax field for a plurality of users having a plurality of incomes within a predefined range of the income of the user; calculate a difference between the average value of the tax field and the value of the tax field for the user; present, in response to the difference exceeding a threshold difference, an option, identifying the tax field, [col. 13, lines 1-11])

Therefore, combining Khanna, Payette, Palmer, Cheatham and Redpath would meet the claim limitations for the same reasons as set forth in Claim 1.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Palmer and Cheatham as applied to claims 1, 9 and 16 above, and further in view of Artamonov et al. (US 8032822 B1, cited in previous Office Action), hereinafter Artamonov.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Khanna may not explicitly disclose:
wherein the input field is a first input field, the computerized method further comprising:
updating an expected value of an expectation identification of a second input field based on the input string.

Artamonov teaches:
wherein [an] input field is a first input field, (See FIG.s 2-4, values are entered into data containers on the source section [col. 5, lines 19-29], e.g. FIG. 4A, the user enters a value of "9999" into the field (322) of Box 17 (320), The column entitled "What the calc?" (312) allows a user to click on a button associated with the field to see the calculation used to calculate the field [col. 14, lines 1-8], if the user had multiple W2 forms, then each instance of Box 17 and Box 15 on the multiple W2 forms would be displayed [col. 14, lines 29-52]
…
updating an expected value of an expectation identification of a second input field based on [an] input string. (See FIG.s 2-4, the instructions (328) on line 9 (324) indicate that the value in the field (326) should change [col. 14, lines 9-18], the user learns line 9 contains the sum of the values of Box 17 the instances of the W2 form that have box 15 set to "CA."  [col. 14, lines 29-44], As shown in FIG. 4C, the explanations for Box 15 (410) and line 9 (402) are no longer in a modified style (i.e., in bold italic text). Further, a value is now entered into the field (416) of line 9 to reflect the new calculations [col. 14, lines 53-62])

Given that Khanna teaches the use of cell references and creating tokens for each of the elements in a formula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Khanna to include wherein the input field is a first input field, the computerized method further comprising: updating an expected value of an expectation identification of a second input field based on the input string, as taught by Artamonov.

One would have been motivated to make such a modification to automatically generate a new and sometimes more natural workflow for the user without having to manually create or maintain help content (Artamonov [col. 2, lines 51-53])

Regarding Claim 20, the rejection of Claim 16 is incorporated.
Claim 20 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Claims 9, 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Cheatham and Redpath.

Regarding Claim 9, Khanna teaches:
A computerized method for simplifying and checking a complex input string received into a… program with directly integrated expectation checking functionality, the method comprising: (See FIG.s 1 and 5, detecting and correcting errors that a user makes when constructing a spreadsheet formula [col. 6-12])
displaying, within a user interface of the… program, an electronic form of the… program comprising an input field requesting… information, (See FIG.s 2A-4 with cells for input, and FIG. 1, display monitor 22)
wherein the input field has an associated expectation identification based upon the… information indicative of an at least one expected value; (a list of proper combinations of tokens for a formula [col. 8, lines 8-40] and other appropriate error corrector rules are applied to each type of error identified in the formula [col. 9, lines 4-45])
…
receiving, from the user through an input structure of the user interface of the… program, the complex input string in the input field; (See FIG. 1 keyboard/mouse 24 and FIG. 5, the user enters data [col. 9, lines 48-62])
identifying, by at least one processor, an at least one operator in the complex input string indicative of a mathematical operation; (See FIG. 1, CPU 14; a token representing an operator [col. 7, line 53 - col. 8 line 40])
identifying, by the at least one processor, a first sub-string and a second sub-string in the complex input string; (See FIG. 5, At step 114, the first token, i.e., the token on the bottom of the formula token stack is selected. At step 116, the token is parsed using standard spreadsheet parsing techniques. At 65 step 120, the method of the present invention determines whether a syntax error exists in the formula... the next token is selected, and the method returns to step 116 for parsing the token. If all of the tokens in the formula token stack have been parsed... [col. 9, line 63 - col. 10 line 14])
…
calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string…, wherein the calculated value is associated with a simple input string; (See FIG. 5, enter formula in cell at step 174, e.g. FIG. 2C and 3F, the formula entered and  the spreadsheet calculates a result for the formula [col. 6, lines 24-43] and [col. 7, lines 27-40])
…
displaying, within the user interface of the… program, the complex input string and  (See FIG.s 2A, 2B, 3A-3E and 4, The current cell in the spreadsheet is identified by a 50 thickened border around the periphery of the cell. In FIG. 2A, the current cell is identified as cell A5… When a formula is entered 55 in the current cell, the characters entered by the user are displayed both within the current cell and within the formula bar 30. [col. 5, lines 48-64])
the simple input string. (the cell displays the result of the formula. As seen in FIG. 2C, the formula entered in cell A5, displayed in the formula bar 30, 40 and the spreadsheet calculates a result for the formula. The resultant numerical value of the formula is displayed in current cell A5. [col. 6, lines 38-43])

Khanna suggests, but may not explicitly disclose:
determining a range expectation of the input field for the at least one expected value is based on at least one of… static information that is pre-defined, (see Table 1 and Table 2 with ranges, e.g. Misplaced colon in range) and that many other syntax errors exist (Khanna [col. 19-21])

Khanna may not explicitly disclose:
identifying, by the at least one processor, a time period for one of the first sub-string or the second sub-string;
…
determining, by the at least one processor, if the simple input string meets the range expectation of the input field for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value;
presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value; and

Payette teaches:
displaying, within a user interface of the… program,  an electronic form of the … program comprising an input field requesting… information, (See FIG.s 1-4, Spreadsheets consist of workbooks grouping worksheets that display a grid of cells at the intersection of each row and column [0002], e.g. active cell 2, cell F4, etc.)
wherein the input field has an associated expectation identification based upon the… information indicative of an at least one expected value; (See FIG.s 1-4 with fields requesting “Interest”; arguments 5 and 6 can be any valid function [0033])
determining a range expectation of the input field for the at least one expected value based on at least one of… static information that is pre-defined, or responses to other input fields of the electronic form by the user; (Argument 6, "=SUM(F4:F6)" is a mathematical condition that is being tested; it is enclosed between quotation marks because it is treated as strings. The equal sign is the operand of comparison to between this argument and argument 5; it could have been >=for example. [0033] and optional arguments, 8 and 9… the contents of cell F4 must be less than 8000 in order for the condition to be true; in this example the contents of cell F4 is $7,938.94 so the condition is true. This condition is not dependent on argument 5 but optionally it could be dependent on it. [0034])
receiving, from the user through an input structure of the user interface…,  the complex input string in the input field; (The function's arguments 5, 6 and 7, are enclosed by parentheses. Argument 5 can be any valid function, in this example SUM(C7:E7) represents the addition of row 7 from column C to column E. It may be enclosed in quotation marks. Argument 6, "=SUM(F4:F6)" is a mathematical condition that is being tested; it is enclosed between quotation marks because it is treated as strings. The equal sign is the operand of comparison to between this argument and argument 5; it could have been >= for example. SUM(F4:F6) is the argument that can be any valid function that represent the total of the sum of column 6 from row 4 to row 6. [0033])
…
calculating, by the processor, a calculated value using… at least one operator of the complex input string and at least [a] first sub-string of the input string and [a] second sub-string of the input string…, wherein the calculated value is associated with a simple input string; (The result of this function is displayed in the active cell 2 as $21,678.15 [0033])
determining, by the at least one processor, if the simple input string meets the range expectation of the input field for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value; (The result of this function is displayed in the active cell 2 as $21,678.15 because the total of the row 7' s range is equal to the total of column F's range [0033] compute any valid formula comprising any valid function with any valid argument and produce an exact result [0039], when an error is calculated an interface will appear [0040] present invention may be implemented in different environments such as handheld devices and it may be practiced in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network [0042])
presenting, to the user, within the user interface of the… program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, (See FIG.s 3 and 4, The equal sign is the operand of comparison to between this argument and argument 5; it could have been >=for example. [0033], The validation results in the indication of an error 10 that is displayed in the active cell [0035] and an interface, 13, displays the message specified by argument 9 when the calculation is refreshed [0036] when an error is calculated an interface will appear [0040])
a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value; and (See FIG. 4, OK button on display 13; the error interface may contain information or mechanism to correct the error as well as hyperlinks to a help interface or to an Internet connection for example [0042])
displaying, within the user interface of the… program, the complex input string and  (That cell's content is the result of the Xcheck function that is reproduced in the formula bar 3 [0032])
the simple input string. (The result of this function is displayed in the active cell 2 as $21,678.15 [0033])

Given that Khanna does teach the use of ranges (see Table 1 and Table 2, e.g. Misplaced colon in range) and that many other syntax errors exist (Khanna [col. 19-21]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the program with directly integrated expectation checking functionality and input field in the electronic form with an associated expectation identification based upon the information indicative of an at least one expected value of Khanna to include determining a range expectation of the input field for the at least one expected value based on at least one of static information that is pre-defined, or responses to other input fields of the electronic form by the user; calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string, wherein the calculated value is associated with a simple input string; determining, by the at least one processor, if the simple input string meets the range expectation of the input field for the at least one expected value by determining whether the calculated value associated with the simple input string falls within a pre-set deviation of the range expectation for the at least one expected value; presenting, to the user, within the user interface of the program, in response to determining that the simple input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value, as taught by Payette.

One would have been motivated to make such a modification to provide for validating dynamically a spreadsheet formula with a plurality of conditions (Payette [0022])

Khanna and Payette each teach calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string. However, Khanna may not explicitly disclose:
identifying, by the at least one processor, a time period for one of the first sub-string or the second sub-string;
calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, (emphasis added)

Redpath teaches:
receiving, from… [a] user through an input structure of… [a] user interface of… [a finance] program,… [a] complex input string in… [an] input field; identifying, by… at least one processor, a first sub-string and a second sub-string in the complex input string; (The evaluating operation 200 accepts user input in the form of either numeric or non-numeric strings, and either evaluates a formula contained within a first math part or assigns the value given to the math part. [col. 6, lines 15-19] A selected first set of math parts within the compound document are expressed as computational functions of a second math part also contained within the compound document. After configuration, the user may input a value within the second math part contained within the compound document. In response to the user input, the computational functions of each math part in the selected first set are automatically reevaluated. Each math part in the selected first set automatically displays the results from the reevaluation of its computational function [col. 2, lines 54-63])
identifying, by… at least one processor, a time period for one of… [a] first sub-string or [a] second sub-string; (See FIG. 8 “Period” with input of “12” and linked “12 months” indicator; Math parts representing the amount of the loan, the annual percentage rate, the period of the loan, and the payment are illustrated. Double-headed arrows indicate the linking of math parts having the same name within the compound document Furthermore, the math parts are linked according to the formulas assigned to each math part [col. 8, lines 41-56])
calculating, by the processor, a calculated value using… at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, wherein the calculated value is associated with a simple input string; (See FIG. 8 with calculated "Payment" in the field using the "Amount of Loan" sub-string, "Annual Percentage Rate" sub-string, and "Period" sub-string, with the "Payment being a simple input string and the "period" being an identified time period, e.g. 12 months; Math parts representing the amount of the loan, the annual percentage rate, the period of the loan, and the payment are illustrated… the math parts are linked according to the formulas assigned to each math part. For example, the so user could enter a different value in the "amount of loan" math part and cause the "payment" math part to change and display its value. Because the formula of the "payment" math part is a function of the "amount of loan" math part, any change in the value of the "amount of loan" math part causes it and all math parts linked to it to instantaneously update. [Col. 8, lines 41-56])

Given that Khanna teaches that the present invention should not be construed to be limited only to use with the graphical user interface elements described herein (Khanna [col. 6, lines 20-23]), spreadsheet programs are commonly used for budgets, forecasting, and other finance-related tasks (Khanna [col. 12-19]), and ordinary users may include homeowners who use spreadsheet programs for maintaining household budgets and personal finances. Other ordinary users may include small business owners who use spreadsheets to perform tasks such as tracking inventory, costs, sales, etc. Frequently, these tasks require the use of complicated formulas in the spreadsheet program (Khanna [col. 2, lines 3-11]); and Redpath teaches that documents containing mathematical computations are also central to many business operations (Redpath [col. 1, lines 23-27]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string, of Khanna, to include calculating, by the processor, a calculated value using the at least one operator of the complex input string and at least the first sub-string of the input string and the second sub-string of the input string based at least in part on the time period, as taught by Redpath. 

One would have been motivated to make such a modification for refreshing computational data linked with a document without requiring the launching of a separate software application program (Redpath [col. 2, lines 21-24]).

As shown above, Khanna, Payette and Redpath teach a computerized method for simplifying and checking a complex input string received into a program with directly integrated expectation checking functionality, the method comprising:
displaying, within a user interface of the program, an electronic form of the program comprising an input field requesting information, wherein the input field has an associated expectation identification based upon the information indicative of an at least one expected value…
receiving, from the user through an input structure of the user interface of the program, the complex input string in the input field…
presenting, to the user, within the user interface of the… program,…
displaying, within the user interface of the… program, ….

However, Khanna and Payette may not explicitly disclose that the program, user interface for presenting/displaying, and information are a “tax return preparation” program and “tax-related” information, e.g.:
“A computerized method for simplifying and checking a complex input string received into a tax return preparation program with directly integrated expectation checking functionality, the method comprising:
displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value,…
receiving, from the user through an input structure of the user interface of the tax return preparation program, the complex input string in the input field;…
presenting, to the user, within the user interface of the tax return preparation program,…
displaying, within the user interface of the tax return preparation program,…” (emphasis added).

Cheatham teaches:
A computerized method for simplifying and checking a complex input string received into a tax return preparation program with directly integrated expectation checking functionality, the method comprising: (See FIG. 2, Tax preparation Application 210 with User Activity Monitor 230; User activity monitor 230 is configured to monitor a user's interaction with tax application 210 to determine if the user is having difficulty. [col. 5, lines 42-46], Following are examples of activities that may be monitored by the activity monitor 230... (7) Tax due is more than average for a person with similar income. (8) The refund due is more than average for a person with similar income. [col. 6, lines 9-50])
displaying, within a user interface of the tax return preparation program, an electronic form of the tax return preparation program comprising (See FIG. 4, a user is executing tax application 210 and has displayed screen 410 [col. 8, lines 20-35])
an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value; (identify, in the tax return, a value of a tax field for the user… [col. 13, lines 1-11], e.g. fields requesting information from the user's W2 form [col. 8, lines 25-26])
determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user; (identify, in the tax return, an income of the user; identify, in the tax return, a value of a tax field for the user; obtain an average value of the tax field for a plurality of users having a plurality of incomes within a predefined range of the income of the user; calculate a difference between the average value of the tax field and the value of the tax field for the user; present, … the difference exceeding a threshold difference… [col. 13, lines 1-11])
receiving, from the user through an input structure of the user interface of the tax return preparation program,… [an] input string in the input field; (See FIG. 4, input information are used by the tax preparation component 220 to prepare the tax return [col. 5, lines 34-40] the user may enter financial information using an input device, such as keyboard 350, or some other input device. [col. 9, lines 41-62])
…
determining, by the at least one processor, if the…  input string meets the range expectation of the input field for the at least one expected value by determining whether… [a] calculated value associated with the… input string falls within a pre-set deviation of the range expectation for the at least one expected value; presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the… input string does not meet the range expectation associated with the at least one expected value, a confirmation request… and (calculate a difference between the average value of the tax field and the value of the tax field for the user; present, in response to the difference exceeding a threshold difference, an option, identifying the tax field, to the user to contact a tax preparation professional [col. 13, lines 1-12])
displaying, within the user interface of the tax return preparation program, the… input string… (See FIG. 4, input information are used by the tax preparation component 220 to prepare the tax return [col. 5, lines 34-40] the user may enter financial information using an input device, such as keyboard 350, or some other input device. [col. 9, lines 41-62], in the tax return, an income of the user… in the tax return, a value of a tax field for the user [col. 13, lines 1-11])

Given that Khanna teaches that the present invention should not be construed to be limited only to use with the graphical user interface elements described herein (Khanna [col. 6, lines 20-23]), spreadsheet programs are commonly used for budgets, forecasting, and other finance-related tasks (Khanna [col. 12-19]), and ordinary users may include homeowners who use spreadsheet programs for maintaining household budgets and personal finances. Other ordinary users may include small business owners who use spreadsheets to perform tasks such as tracking inventory, costs, sales, etc. Frequently, these tasks require the use of complicated formulas in the spreadsheet program (Khanna [col. 2, lines 3-11]); and Cheatham teaches that those skilled in the art will recognize that many other activities associated with a user interacting with tax application 210 may be monitored (Cheatham [col. 6, lines 51-53]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method taught by the combination of Khanna, Payette and Redpath, to a tax preparation program, for the electronic form to be of the tax return program, for the input field to be requesting tax-related information, and for the associated expectation identification to be based upon the tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value; determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user, receiving, from the user through an input structure of the user interface of the tax return preparation program, the complex input string in the input field; presenting, to the user, within the user interface of the tax return preparation program,… a confirmation request indicative of a discrepancy of the simple input string with the range expectation for the at least one expected value; and displaying, within the user interface of the tax return preparation program, the complex input string and the simple input string, as taught by Cheatham.

One would have been motivated to do so to help prepare and file tax returns (Cheatham [col. 3, lines 65-67])

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Khanna may not explicitly disclose:
presenting to the user a rejection of the simple input string if the input string does not meet the range expectation for the at least one expected value; and requesting the user edit the complex input string to overcome the rejection.

Payette teaches:
presenting to the user a rejection of the simple input string if the input string does not meet the range expectation for the at least one expected value; and requesting the user edit the complex input string to overcome the rejection. (See FIG. 4, OK button on display 13; the error interface may contain information or mechanism to correct the error as well as hyperlinks to a help interface or to an Internet connection for example [0042])

Therefore, combining Khanna, Payette, Redpath and Cheatham would meet the claim limitations for the same reasons as set forth in Claim 9.

Regarding Claim 13, the rejection of Claim 9 is incorporated.
Khanna, as modified, teaches:
wherein the input field has an associated operator expectation including an at least one expected operator, (See FIG. 5 and Table 1 [col. 8] and Table 2 [col. 9] with syntax and cell reference errors, e.g. "X" used as multiplication operator, Transposed cell reference and FIG. 4, the user has entered the formula (A)+(A) in cell A4 [col. 7, lines 41-52])
the computerized method further comprising: comparing the at least one operator of the complex input string with the at least one expected operator of the associated operator expectation to determine if the expected operator is present in the complex input string; and if the expected operator is not present in the complex input string, presenting a confirmation request indicative of a discrepancy of the operator of the complex input string with the operator expectation for the at least one expected operator. (See FIG. 5, the corrected formula is displayed to the user in a dialog box or a "give up" dialog box is displayed [col. 10, lines 34-53], e.g., FIG. 4, dialog box 70 that informs the user that the formula contains an error and allows the user to select the OK button 72 to return to the formula to manually edit it  [col. 7, lines 41-52])

Regarding Claim 15, the rejection of Claim 9 is incorporated.
Khanna, as modified, teaches:
presenting to the user a rejection of the complex input string if an at least one character of the complex input string is neither a number nor an operator; and (See FIG. 5 and Table 1 [col. 8] and Table 2 [col. 9] with syntax and cell reference errors, e.g. "X" used as multiplication operator, Transposed cell reference and FIG. 4, the user has entered the formula (A)+(A) in cell A4 [col. 7, lines 41-52])
requesting the user edit the complex input string to overcome the rejection. (See FIG. 5, the corrected formula is displayed to the user in a dialog box or a "give up" dialog box is displayed [col. 10, lines 34-53], e.g., FIG. 4, dialog box 70 that informs the user that the formula contains an error and allows the user to select the OK button 72 to return to the formula to manually edit it [col. 7, lines 41-52])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Redpath and Cheatham as applied to claim 9 above, and further in view of Spencer.

Regarding Claim 11, the rejection of Claim 9 is incorporated.
Khanna may not explicitly disclose:
storing the simple input string in an input string data store.

Spencer teaches:
storing [a] simple input string in an input string data store. (See FIG.s 4A-4N, The value for the formula (i.e., the cell value), here the value of 124 [col. 13, lines 6-21] The byte-code formula is stored in formula[]. The calculated result for the cell, on the other hand, is stored as value [col. 17, lines 33-39] and a FormulaNode is defined for storing a subtree of the outline [col. 17, lines 50-55])

Given that Khanna teaches that a memory storage device and that one of ordinary skill in the art would recognize that the data input into a cell is typically stored in some form, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Khanna to include storing the simple input string in an input string data store., as taught by Spencer.

One would have been motivated to do so because to improve the process of inputting and editing cell formulas in electronic spreadsheet systems (Spencer [col. 3, lines 22-29]) and because it allows the user to easily and correctly input argument information (Spencer col. 4, lines 17-32]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Redpath and Cheatham as applied to claim 9 above, and further in view of Wisniewski (US 6460059 B1, cited in previous Office Action), hereinafter Wisniewski.

Khanna may not explicitly disclose:
utilizing the simple input string for a future calculation associated with a second subsequent input field.

Wisniewski teaches:
utilizing [a] simple input string for a future calculation associated with a second subsequent input field. (See FIG.s 4 and 5, calculation of subsequent cell f9 11 uses the total value for cell f6)

Given that Khanna teaches the use of cell references and creating tokens for each of the elements in a formula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Khanna to include utilizing the input string for a future calculation associated with a second subsequent input field, as taught by Wisniewski.

One would have been motivated to do so to provide for correctly linking together the data in the spreadsheet with all the formulas (Wisniewski [col. 3, lines 17-33]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna, Payette, Redpath and Cheatham as applied to claims 1, 9 and 16 above, and further in view of Artamonov et al. (US 8032822 B1, cited in previous Office Action), hereinafter Artamonov.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Khanna may not explicitly disclose:
wherein the input field is a first input field the computerized method further comprising:
updating an expected value of an expectation identification of a second input field based on the simple input string.

Artamonov teaches:
wherein [an] input field is a first input field (See FIG.s 2-4, values are entered into data containers on the source section [col. 5, lines 19-29], e.g. FIG. 4A, the user enters a value of "9999" into the field (322) of Box 17 (320), The column entitled "What the calc?" (312) allows a user to click on a button associated with the field to see the calculation used to calculate the field [col. 14, lines 1-8], if the user had multiple W2 forms, then each instance of Box 17 and Box 15 on the multiple W2 forms would be displayed [col. 14, lines 29-52]
…
updating an expected value of an expectation identification of a second input field based on [a] simple input string. (See FIG.s 2-4, the instructions (328) on line 9 (324) indicate that the value in the field (326) should change [col. 14, lines 9-18], the user learns line 9 contains the sum of the values of Box 17 the instances of the W2 form that have box 15 set to "CA."  [col. 14, lines 29-44], As shown in FIG. 4C, the explanations for Box 15 (410) and line 9 (402) are no longer in a modified style (i.e., in bold italic text). Further, a value is now entered into the field (416) of line 9 to reflect the new calculations [col. 14, lines 53-62])

Given that Khanna teaches the use of cell references and creating tokens for each of the elements in a formula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Khanna to include wherein the input field is a first input field, the computerized method further comprising the following steps updating an expected value of an expectation identification of a second input field based on the simple input string, as taught by Artamonov.

One would have been motivated to make such a modification to automatically generate a new and sometimes more natural workflow for the user without having to manually create or maintain help content (Artamonov [col. 2, lines 51-53])

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
On pages 11-14 of the response, and with respect to Claims 1-20, Applicant submits that the claims are directed to patent eligible subject matter and respectfully requests withdrawal of the rejections under 35 U.S.C. § 101. Applicant submits that, at least under the new guidance, the claims are patent eligible as discussed below. The alleged abstract idea identified by the Examiner is not verbatim recited in the claims. Even assuming an alleged abstract idea recited in the claims, this alleged abstract idea would not fit within any of the three categories. Even assuming that the alleged abstract idea would be within the categories, there are numerous additional elements in the claim that integrate any alleged abstract idea into a practical application. Finally, even assuming no practical application, these additional elements are not well-understood, routine, or conventional. Examiner respectfully disagrees as set forth below.
On pages 12-13 of the response, Applicant submits that, “the claims are not directed to a mental process, but rather the claims are directed to a computerized method for checking an input string within a tax return preparation program. The claims recite a processor which performs particular limitations that could not practically be performed within the human mind, such as determining a range expectation based on one of a variety of factors, determining if an input string meets the range expectation, identifying a time period for the input string, and displaying the input string”, “it would be computationally prohibitive to perform the claimed steps within the human mind”, and “that the above limitations are not related to any methods of organizing human activity or economic practices. Instead, the limitations are directed to checking an input string with an associated range expectation for an input field which is not a fundamental economic practice.” Examiner respectfully disagrees.
Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). In this case, the independent claims encompass multiple abstract ideas of mental processes that encompass a human performing steps with or without a physical aid, such as pen and paper, certain methods of organizing human activity of fundamental economic principles or practices, and mathematical concepts. The steps involving “determining” and “identifying”, e.g. Claim 1 “determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user”, “identifying, by at least one processor, a time period for the input string based at least in part on the range expectation and the input value”, and “determining, by the at least one processor, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value” are not computationally prohibitive and could practically be performed within the human mind, with or without a physical aid, as they would merely involve a person having knowledge of some rules of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user in order to determine a range expectation of the input field for the at least one expected value, identifying characters or numbers from an input string representative of a time period, and then merely determining, if the input string meets the range expectation of the input field for the at least one expected value by determining whether the input value associated with the input string falls within a pre-set deviation of the range expectation for the at least one expected value, which may be done merely by observation and knowledge of a pre-set deviation. These operations may be performed by head and hand and by reference to existing knowledge of a human or by reference to existing information that may be researched by a human. The result of “presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value; and displaying, within the user interface of the tax return preparation program, the input string” is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim, similar to the court case identified above, e.g. "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
Claims can recite a mental process even if they are claimed as being performed on a computer. In this case, the “computerized method”, “integrated expectation checking functionality”, “user interface of the tax return preparation program”, “an input structure of the user interface of the tax return preparation program” and “at least one processor” are recited at a very high level of generality. The claims and specification do not recite any particular details of how the expectation checking functionality or processor would perform these functions other than what would be typically performed by a human.
Furthermore, the tax return preparation program, electronic form, and input into the fields of the electronic form are also steps that would typically be performed by a human without the need of a computer by filling out a paper form with head and hand. These encompass the fundamental economic practice of self-preparation of a tax return and checking the accuracy of the tax return. (¶ [0034] of the instant application “The tax return is essentially a report filed with the appropriate government taxing authority, such as the IRS in the case of U.S. federal income tax. Typically, the tax return contains information used to calculate the tax due. Typically, the tax return is either printed or hand-written on a form generated by the taxing authority, such as the Form 1040. However, the tax return could be on another type of form, a financial document, or other document. On the tax return, the taxpayer or tax professional calculates the taxes due. To assist in the calculation and to allow the taxing authority to verify the calculations, the tax return contains pertinent information associated with the taxpayer for the tax period. Many of these calculations require the user to perform preliminary calculations before entering information into the associated fields. The tax return can be either written, digital, or a combination of both. In other embodiments, information relevant to the taxpayer and the tax to be paid are provided on other various forms and documents”).
In this case, the recited computer, computer components, and expectation checking functionality are merely performing a mental process on a generic computer and using a computer as a tool to perform a mental process. (See MPEP 2106.04(a)(2). III. C.)
 On pages 12-13 of the response, Applicant submits that the claims are directed to a practical application of such an alleged abstract idea. Applicant submits that the claims include additional elements that integrate any purported abstract idea into a practical application because each of the additional elements are directed to specific technological improvements rather than to merely linking to a particular environment or field of use. Applicant submits that integration into the tax return preparation program is a practical application because the user is not routed between multiple disparate interfaces to perform a calculation and expectation checking, which disrupts workflow, as described at, ¶ [0003]. Examiner respectfully disagrees.
¶ [0003] of the instant application states, “requirement for external calculation presents a hassle for the user, disrupts work flow in completing the electronic form, and can introduce potential errors in calculation and transcription. What is lacking in the prior art is a system that accepts and analyzes complex input strings.” ¶ [0003] does not discuss “a tax return preparation program with directly integrated expectation checking functionality”, or how such integrated expectation checking functionality provide a specific technological improvement. As shown above, ¶ [0034] of the instant application states, “To assist in the calculation and to allow the taxing authority to verify the calculations, the tax return contains pertinent information associated with the taxpayer for the tax period. Many of these calculations require the user to perform preliminary calculations before entering information into the associated fields.” Thus, it would appear that “expectation checking” would be a part of verifying calculations when entering information into associated fields in a tax return. The “integrated expectation checking functionality” of the tax return preparation program is recited in the preamble of the claim at a very high level of generality. The claims and specification do not recite any particular details of how the expectation checking functionality or processor would perform the claimed functions other than what would be typically performed by a human.
Also on page 13 of the response, Applicant submits, “that the limitation of "presenting, to the user, within the user interface of the tax return preparation program ... a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value;" at least integrates any purported abstract idea into a practical application by reducing the transcriptions errors associated with using an external calculator or performing hand calculations. Here, it would be impossible to perform the claimed error checking if the calculations were carried out within a disparate interface such as an external calculator and then transcribed into the tax return preparation program. Accordingly, the claimed invention provides a technical solution to the technical problem of transcription errors associated with transcribing between separate interfaces.” Examiner respectfully disagrees.
The result of “presenting, to the user, within the user interface of the tax return preparation program, in response to determining that the input string does not meet the range expectation for the at least one expected value, a confirmation request indicative of a discrepancy of the input string with the range expectation for the at least one expected value” is merely post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim, similar to the court case identified above, e.g. "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The limitation does not improve the functioning of the computer itself or other technology or technical field.
Still further on page 13, Applicant submits, “the limitation of "identifying ... an at least one operator of the input string" does not recite the abstract ideas of a mental process or mathematical concept, and is instead, directed to the specific technological improvement of identifying and simplifying a complex input string.” Examiner respectfully disagrees.
The limitation cited by Applicant furthers the abstract idea of a mental process by adding another step that may be performed by a human mentally with or without a physical aid, which is a mental process. The claim imposes no limits on the identification of an operation of the input string. The limitation merely involves a person having knowledge of mathematical operators in order to identify such an operator from a string that input into a user interface. These operations may be performed by head and hand and by reference to existing knowledge of a human or by reference to existing information that may be researched by a human. The limitation does not improve the functioning of the computer itself or other technology or technical field. The only applicable field would be that of tax form self-preparation and mathematical operations, and would fall under the abstract idea of organizing human activity and mathematical concepts.
On page 14 of the response, Applicant submits that the claims include "significantly more" than that abstract idea because they are not well-understood, routine, or conventional activity in the field. Applicant submits, that “the concept of determining a range expectation of an input field and alerting a user if an input string falls outside of the range expectation is at least not routine and well-understood. This is an improvement over the cited art as recited by the instant claims that provides a real-world benefit.” Examiner respectfully disagrees.
As stated above, the determining a range expectation of an input field falls within the abstract idea of mental processes, and the limitations towards alerting a user if an input string falls outside of the range expectation fall within post-solution activity of outputting that the courts have found to be insignificant extra-solution activity, and does not meaningfully limit the claim.
Also on page 14 of the response, Applicant submits that direct integration of expectation checking into a tax return preparation program provides specific technological advantages which are significantly more than any purported abstract idea because error checking and calculations are automatically performed within the tax return preparation interface that the user also uses to input tax-related information. Examiner respectfully disagrees.
As stated above, the direct integration of expectation checking is recited at a high level of generality and would appear to merely perform calculation verification of information input into a tax return form by a computer/software rather than in the human head.
Further still on page 14 of the response, Applicant submits that the limitation of "identifying a time period for the input string" is at least not routine, conventional, or well-understood. Specifically, Applicant submits that identifying a time period for an input string based on a range expectation and input value was not a common practice within tax preparation programs or spreadsheets at the time the invention was filed. Examiner respectfully disagrees.
The claims “identifying” is an operation that may be performed by head and hand and by reference to existing knowledge of a human or by reference to existing information that may be researched by a human, and thus falls within the mental process stated above.
On page 14 of the response, Applicant submits that that the claims are allowable under 35 U.S.C. § 101 at least for the same reasons as the parent application, 10,509,856. Examiner respectfully disagrees.
The claims in parent application included additional claim limitations, that do not appear in the instant application, in order to overcome the rejection under 35 U.S.C. § 101 during prosecution of the parent application.
On pages 14-15 of the response, and with respect to the rejection of Claims 1-20 under 35 U.S.C. § 103, Applicant submits:
“Khanna discloses a system and method for correcting errors within a spreadsheet formula. Khanna does not disclose or mention integration into a tax return preparation program. While Khanna mentions that it is not limited to the specific GUI described (See Khanna at 6:20-23), Khanna only teaches functionality within a spreadsheet and does not mention electronic tax forms. Similarly, Payette discloses a method for validating spreadsheet formulas and does not disclose or mention integration into a tax return preparation program.
Cheatham discloses a tax preparation system for establishing communication with a tax  professional based on a detected difficulty of a user. Cheatham does not disclose or suggest expectation checking based on user tax information, static predefined information, or responses to other fields of the electronic form within the user interface of a tax preparation program.
Applicant has amended claims 1, 9, and 16 to remove the limitation "tax pattern information associated with other users" from the claims. Accordingly, the average value disclosure of Cheatham does not read on the current claim language.
There would have been no motivation to combine the spreadsheet programs of Khanna and Payette with the tax preparation system of Cheatham at the time the invention was filed. Specifically, none of the reference disclose incorporating the claimed expectation checking into a tax return preparation program.”

Examiner respectfully disagrees, as shown below.
While Khanna may not explicitly disclose or mention integration into a tax return preparation program, Khanna does teach that spreadsheet programs are commonly used for budgets, forecasting, and other finance-related tasks (Khanna [col. 1, lines 12-19]) and ordinary users may include homeowners who use spreadsheet programs for maintaining household budgets and personal finances. Other ordinary users may include small business owners who use spreadsheets to perform tasks such as tracking inventory, costs, sales, etc. Frequently, 10 these tasks require the use of complicated formulas in the spreadsheet program (Khanna [col. 2, lines 3-11]).
Cheatham does disclose a tax preparation program that monitor’s a user’s interaction with the tax application, with the capability of integrated expectation checking functionality, (e.g. FIG. 2 of Cheatham; Tax preparation Application 210 with User Activity Monitor 230; User activity monitor 230 is configured to monitor a user's interaction with tax application 210 to determine if the user is having difficulty. [col. 5, lines 42-46], Following are examples of activities that may be monitored by the activity monitor 230... (7) Tax due is more than average for a person with similar income. (8) The refund due is more than average for a person with similar income. [col. 6, lines 9-50])
Cheatham also teaches that the tax preparation program may identify, in the tax return, an income of the user; identify, in the tax return, a value of a tax field for the user; obtain an average value of the tax field for a plurality of users having a plurality of incomes within a predefined range of the income of the user; calculate a difference between the average value of the tax field and the value of the tax field for the user; present, in response to the difference exceeding a threshold difference, an option, identifying the tax field (Cheatham [col. 13, lines 1-11]), which appears to teach an input field requesting tax-related information, wherein the input field has an associated expectation identification based upon the tax-related information indicative of an at least one expected value; and determining a range expectation of the input field for the at least one expected value based on at least one of user tax information associated with a user, static information that is pre-defined, or responses to other input fields of the electronic form by the user.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine comes directly from the references, e.g. to help prepare and file tax returns (Cheatham [col. 3, lines 65-67]).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 15 of the response, Applicant submits:
None of the cited references disclose the limitations of claims 5 and 9 for identifying ... an at least one operator of the input string indicative of a mathematical operation and an at least first sub-string of the input string and second sub-string of the input string; calculating ... a calculated value using the at least one operator of the input string and the at least first sub-string of the input string and the second sub-string of the input string, wherein the calculated value is associated with a simple input string; and displaying, within the user interface of the tax return preparation program, the simple input string. Specifically, none of the cited references disclose or suggest performing such a calculation within an interface of a tax return preparation program.

	Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Cheatham teaches that input information are used by the tax preparation component 220 to prepare the tax return [col. 5, lines 34-40] the user may enter financial information using an input device, such as keyboard 350, or some other input device. [col. 9, lines 41-62], in the tax return, an income of the user… in the tax return, a value of a tax field for the user [col. 13, lines 1-11], which would be displayed in the tax return preparation program, i.e. displaying, within the user interface of the tax return preparation program, the input string. Furthermore, given that Khanna teaches that spreadsheet programs are commonly used for budgets, forecasting, and other finance-related tasks (Khanna [col. 1, lines 12-19]) and ordinary users may include homeowners who use spreadsheet programs for maintaining household budgets and personal finances. Other ordinary users may include small business owners who use spreadsheets to perform tasks such as tracking inventory, costs, sales, etc. Frequently, 10 these tasks require the use of complicated formulas in the spreadsheet program (Khanna [col. 2, lines 3-11]), and that Cheatham teaches that those skilled in the art will recognize that many other activities associated with a user interacting with tax application 210 may be monitored (Cheatham [col. 6, lines 51-53]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the program of Khanna to be a tax return preparation program, as shown in the rejection above.
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Applicant’s arguments, see pg. 16 filed 05/23/2022, with respect to the rejection(s) of claim(s) 1, 5, 9 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Palmer and Redpath, respectively. The rejection has been amended to cite the relevant portions from Palmer and Redpath which teach the amended portions of the claims.
On page 16 of the response, Applicant submits:
“there would have been no motivation to combine the cited references with any other reference teaching identifying a time period and performing a calculation based on an identified time period within a tax return preparation program. Specifically, Khanna teaches no method or steps for identifying any parameters for an input string. Instead, Khanna relies on the purely mathematical concepts of comparing formulas within cells to identify errors.”

	Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation comes directly from the references themselves, as shown in the rejections above.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179